We think that the judgment in so far as it holds the defendant Sam Perlin, is not justified, and that the findings that he was a copartner with the other defendants or was a joint venturer with the other parties to this action, are against the evidence. The judgment in so far as it holds Perlin is reversed, and judgment given in his favor, with costs. The judgment as thus modified is affirmed as to the other defendants, with costs. Jenks, P. J., Mills, Rich, Putnam and Jaycox, JJ., concurred. Let proposed findings and conclusions of law be submitted within ten daj's by the parties to the presiding justice.